Citation Nr: 0832548	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision from 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran was scheduled for a Travel Board hearing in 
February 2008.  However, the veteran stated that he was 
unable to attend the hearing.  That month, the veteran's 
representative requested that the veteran's hearing request 
be cancelled.  Thus, the veteran's hearing request is 
considered withdrawn.


FINDINGS OF FACT

1.  There is no objective evidence that the veteran 
participated in combat during service.

2.  There is no independent verification of a stressor in 
service, including related to the veteran's tour in Vietnam 
from July 1970 to May 1971, to support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); credible 
supporting evidence that the claimed in-service stressors 
actually occurred; and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  Whether a veteran 
has submitted sufficient corroborative evidence of claimed 
in-service stressors is a factual determination.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

The veteran's DA Form 20 (Enlisted Qualification Record), 
states that he served as a radio teletype operator in Vietnam 
from July 1970 to May 1971.  He was awarded the Vietnam 
Service Medal and Vietnam Campaign Medal.  The veteran's 
service medical records are negative for any findings, 
complaints or treatment of a psychiatric disorder or PTSD.  
PTSD has been diagnosed by VA medical personnel in December 
2003.  

The service awards given to the veteran are not among the 
enumerated indicia listed in VA's Adjudication Procedure 
Manual (Manual) as conclusive evidence of participation in 
combat.  See M21-1, Part VI, Change 112, para 11.37(b)(1) 
(March 10, 2004).  Therefore, lay testimony, alone, is 
insufficient to establish the occurrence of the alleged 
stressors in this case.  Instead, the record must contain 
other objective information that corroborates the veteran's 
testimony or statements.  See 38 U.S.C.A. §§ 1154(b), 5107; 
38 C.F.R. §§ 3.102, 3.304(d); Hayes, Doran, Zarycki, Cohen, 
supra.  As there is no such evidence in the record that he 
participated in combat or other independent verification that 
he experienced a stressor in service, as alleged, to support 
the diagnosis of PTSD that has been made, VA examination is 
not required, and his claim must be denied.

In response to a VA PTSD questionnaire received in September 
2003, he reported the following: nearly being killed by an 
enemy sniper, witnessing an elderly civilian being killed by 
napalm, and witnessing a number of servicemen being killed in 
an enemy rocket attack.  The event involving civilians cannot 
be verified through military records.  The veteran did not 
provide sufficient information regarding his other stressors 
to initiate a search of military records and, in November 
2006, the veteran was asked to provide more specific 
information (e.g., names, dates and locations) but did not 
provide such information to enable the RO to attempt to 
corroborate his putative stressors.  See Pentecost, supra.  
It should be noted that asking him to provide this level of 
detail and information does not present an impossible or 
onerous task.  See Wood, 1 Vet. App. at 193.  The veteran has 
not provided specific information that would be sufficient 
for corroboration of any particular event or enable 
verification through the appropriate military department.  
See 38 C.F.R. § 3.159(c)(2)(i) (in the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records).  There is no indication of any record 
being available that would verify the veteran's claim.  
Hence, the veteran has not alleged with specificity a valid 
in-service stressor to support a diagnosis of PTSD in this 
case.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolve; and service connection is not 
warranted.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999).  


ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


